                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

KIMBERLY YOUNG,                  )
                                 )
                     Plaintiff,  )
                                 )
v.                               )                                        Case No. 18-cv-2481-KHV-TJJ
                                 )
PHYSICIAN OFFICE PARTNERS, INC., )
                                 )
                     Defendant.  )

                                      MEMORANDUM AND ORDER

          On August 13, 2019, the Court conducted a status conference at the parties’ request

regarding a discovery dispute over two of Plaintiff’s Requests for Production of Documents

(RFPD). After hearing argument from the parties, the Court directed the parties to continue to

confer and attempt to resolve their disputes, and, if unable to do so, directed Plaintiff to file a

motion to compel.1 On August 19, 2019, Plaintiff filed her Motion to Compel and Suggestions in

Support (ECF No. 43). The motion is now fully briefed,2 and the Court is ready to rule. For the

reasons discussed below, the Court grants the motion.

          The two discovery requests at issue seek documents reflecting the race, starting rate of

pay and job title of each individual hired at Defendant Physician Office Partners, Inc.’s Overland

Park facility between January 1, 2014 and January 1, 2019.3 Defendant objects to the requests as



1
    See ECF No. 41.
2
  At the August 13, 2019 status conference, the Court ordered a modified briefing schedule pursuant to which
Plaintiff’s motion was due August 19, 2019 and Defendant’s response was due August 23, 2019. The Court
indicated that “Plaintiff need not file a reply,” but if she chose to do so, her reply would be due August 28, 2019.
Defendant filed its response on August 23, 2019 (ECF No. 45). Plaintiff did not file a reply per the Court’s
guidance.
3
 ECF No. 43 at 2. As noted in Plaintiff’s motion, the requests initially sought documents reflecting the race and
compensation history of everyone employed at Physician Office Partners, Inc. from January 1, 2014 to the present.
See id. n.2. However, Plaintiff agreed to narrow these requests after the August 13, 2019 status conference.
Defendant maintains its objections notwithstanding the narrowed requests.
overbroad, unduly burdensome, not properly limited in time and/or scope, and irrelevant. As to

RFPD No. 7, which seeks the compensation history of individuals hired at Defendant’s Overland

Park facility from January 1, 2014 to January 1, 2019, Defendant also objects to the request as

vague and ambiguous. But, Defendant agreed to “produce documents sufficient to show the

compensation history (starting pay rates and any increases or decreases) for each individual who

worked in the Quality Assurance/Quality Reporting Departments at any time from August 2016

to the present.”4 The Court considers each objection in turn below.

           1. Relevance

           “‘Discovery relevance is minimal relevance,’ which means it is possible and reasonably

calculated that the request will lead to the discovery of admissible evidence.’”5 At the discovery

stage, relevance is broadly construed.6 Relevant information is “any matter that bears on, or that

reasonably could lead to other matter that could bear on” any party’s claim or defense.7

           “When the discovery sought appears relevant, the party resisting discovery has the

burden to establish the lack of relevancy by demonstrating that the requested discovery (1) does

not come within the scope of relevancy as defined under Fed. R. Civ. P. 26(b)(1), or (2) is of

such marginal relevancy that the potential harm occasioned by discovery would outweigh the

ordinary presumption in favor of broad disclosure.”8 When the discovery sought is “overly broad

on its face or when relevancy is not readily apparent, the party seeking the discovery has the



4
    ECF No. 43-1 at 4.
5
 Stonebarger v. Union Pac. R.R. Co., No. 13-2137-JAR-TJJ, 2015 WL 64980, at *3 (D. Kan. Jan. 5, 2015) (quoting
Teichgraeber v. Mem'l Union Corp. of Emporia St. Univ., 932 F. Supp. 1263, 1265 (D. Kan. 1996) (internal citation
omitted)).
6
    Id.
7
 Rowan v. Sunflower Elec. Power Corp., No. 15-cv-9227-JWL-TJJ, 2016 WL 3745680, at *2 (D. Kan. July 13,
2016) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).
8
    Gen. Elec. Cap. Corp. v. Lear Corp., 215 F.R.D. 637, 640 (D. Kan. 2003).




                                                          2
burden to show the relevancy of the request.”9 Relevancy is determined on a case-by-case

basis.10

           The Court finds that the requests at issue appear relevant on their face, which puts the

burden on Defendant to establish the lack of relevancy. Defendant’s main argument seems to be

that only requests limited to the unit in which Plaintiff worked are relevant.11 Defendant argues

discovery may be expanded from Plaintiff’s unit only if she can show a particularized need for it,

which Defendant argues Plaintiff has failed to do because her allegations stem only from her

work unit, and not the centralized Human Resources Department. Plaintiff argues the requests

are relevant as to Defendant’s discriminatory motive.

           In support of her position, Plaintiff submitted a document listing 18 employees of

Defendant, their hire date, job title, age, ethnicity, and pay rate.12 Some of the disagreement

between the parties stems from the difference, or lack thereof, between the job titles Data

Abstractor I and Data Abstractor II. Plaintiff argues employees performed the same job duties at

the time in issue regardless of whether they were classified as a Data Abstractor I or Data

Abstractor II. Defendant contends the job duties were different at the relevant time and this is

part of the reason for the pay disparity between the positions, but it offers no further explanation

or support for its contention. The document shows that generally, employees classified as Data

Abstractor II were paid more than employees classified as Data Abstractor I. Of the eight

employees classified as Data Abstractor II, only one is African American, whereas five of the

seven employees classified as Data Abstractor I are African American, including Plaintiff. Of the



9
    Id.
10
     Rowan, 2016 WL 3745680, at *2.
11
     See ECF No. 45 at 7.
12
     ECF No. 44 at 1.




                                                    3
Data Abstractor I and Data Abstractor II employees, two of the white employees were paid $20

per hour, but none of the African American employees were paid more than $18.50 per hour.

Thus, the evidence that has been provided to the Court is ambiguous and does not seem to

support Defendant’s position that the requested information is irrelevant. In fact, this ambiguity

alone supports the position that further discovery on this issue is warranted.

            The Court agrees with Plaintiff that the disputed requests are relevant. In Johnson v. Kraft

Foods N. Am., Inc.,13 the Court found a request seeking “all documents concerning or pertaining

to all employees demoted within the Kraft Sales Organization in the Kansas City region during

the Relevant Time Period . . .” to be relevant, specifically as to the plaintiffs’ claims of unequal

treatment, failure to promote, and patterns of discriminatory conduct.14 The plaintiffs in that case

were sales representatives, and the defendant argued only sales representatives were similarly

situated to the plaintiffs, and not others within the Kraft Sales Organization such as sales

managers and support staff. But the court allowed discovery regarding all demoted employees in

the Kraft Sales Organization. Likewise, the Court finds Plaintiff’s requests here to be relevant to

her claims of unequal treatment, failure to promote, and other patterns of allegedly

discriminatory conduct by Defendant.

            Plaintiff also argues the requests are relevant because of Defendant’s centralized Human

Resources Department. Defendant contends Plaintiff has not alleged company-wide

discrimination and cannot make a particularized showing of the need for company-wide

discovery. Defendant seeks to distinguish this case from a case cited by Plaintiff⎯Rich v. Martin

Marietta Corp.15 In that case, the Tenth Circuit found “[i]nformation relevant in an EEOC action


13
     238 F.R.D. 648 (D. Kan. 2006).
14
     Id. at 660.
15
     522 F.2d 333 (10th Cir. 1975).




                                                     4
is equally relevant in a private action.”16 Additionally, it found the “plaintiffs’ requested

information as to hiring, firing, promotion and demotion of blacks, Hispanos and women on a

plant-wide basis and within individual departments was relevant in either an individual or class

action.”17 Defendant argues Rich is distinguishable from this case because there, the defendants

were using company-wide statistics to defend their case but had denied the plaintiffs access to

those company-wide statistics.18 Although it is true that the defendants in Rich denied the

plaintiffs’ discovery requests seeking company-wide statistics and then used company-wide

statistics at trial, there is no indication that was the sole reason for the Tenth Circuit’s decision.

In fact, the Tenth Circuit discussed several other cases supporting the proposition that discovery

outside the plaintiff’s unit was relevant, and noted, “It cannot be said, therefore, that the policy of

this court has been to narrowly circumscribe discovery in EEOC cases. The fact that these cases

had to do with discovery efforts by the EEOC itself rather than by individuals cannot serve as a

point of departure.”19

            Here, the Court finds the Plaintiff has shown a need for discovery outside that of only her

unit. The deposition testimony of Plaintiff’s supervisor, Lauren Hidaka, indicates Defendant’s

Human Resources Department establishes an employee’s rate of pay, and that Ms. Hidaka was

not involved in determining pay at all.20 This supports Plaintiff’s position that facility-wide race

and pay information is relevant because of the Human Resources Department’s centralized role




16
     Id. at 344.
17
     Id.
18
     ECF No. 45 at 9.
19
  Rich, 522 F.2d at 344 (citing, e.g., Joslin Dry Goods Co. v. EEOC, 483 F.2d 178 (10th Cir. 1973); EEOC v. Univ.
of N.M., 504 F.2d 1296 (10th Cir. 1974); Circle K. Corp., Inc. v. EEOC, 501 F.2d 1052 (10th Cir. 1974)).
20
     See ECF No. 43-2 at 2.




                                                        5
in determining an employee’s pay. Therefore, Defendant’s objections as to relevance are

overruled.

           2. Overbroad and Unduly Burdensome

           Defendant’s main objection seems to be that the requests are overly broad and unduly

burdensome. Unless the request is overly broad on its face, the party resisting discovery has the

burden to support its objection.21 A request is overly broad on its face “if it is couched in such

broad language as to make arduous the task of deciding which of numerous documents may

conceivably fall within its scope.”22 A party asserting an objection that a request is unduly

burdensome “has the burden to show facts justifying [its] objection by demonstrating that the

time or expense involved in responding to requested discovery is unduly burdensome.”23 The

objecting party must also show “the burden or expense is unreasonable in light of the benefits to

be secured from the discovery.”24 Objections that discovery is unduly burdensome “must contain

a factual basis for the claim, and the objecting party must usually provide ‘an affidavit or other

evidentiary proof of the time or expense involved in responding to the discovery request.’”25

           Defendant argues it “would have to produce thousands of employee files” to comply with

Plaintiff’s request, and even if it did, the requested information would be “likely to produce

misleading data” because the request does not ask for information such as an employee’s work




21
  Allianz Ins. Co. v. Surface Specialties, Inc., No. 03-2470-CM-DJW, 2005 WL 44534, at *2 (D. Kan. Jan. 7, 2005)
(citing McCoo v. Denny's, Inc., 192 F.R.D. 675, 686 (D. Kan. 2000) (citations omitted)).
22
  Stonebarger v. Union Pac. R.R. Co., No. 13-2137-JAR-TJJ, 2015 WL 64980, at *4 (D. Kan. Jan. 5, 2015)
(quoting Johnson v. Kraft Foods N. Am., Inc., 238 F.R.D. 648, 658–59 (D. Kan. 2006) (internal citations omitted)).
23
   Id. at *5 (quoting Shoemake v. McCormick, Summers & Talarico II, LLC, No. 10–2514–RDR, 2011 WL 5553652,
at *3 (D. Kan. Nov. 15, 2011)).
24
     Id.
25
     Id.




                                                         6
experience and education level.26 But Defendant fails to provide any support for its claim that it

might have to produce “thousands” of employee files. Defendant did not provide an affidavit or

other evidentiary proof of the time or expense involved in responding to the discovery requests at

issue. Nor did it include any factual basis for its objection. Instead, it simply makes the broad

unsubstantiated estimate that the requests could require the production of data concerning

“possibly thousands” of individuals.

           During the August 13, 2019 status conference, counsel for Defendant indicated there

were about 300 employees total in the time frame Plaintiff originally requested (January 1, 2014

to present), but there could be more because of turnover and the growth rate of Defendant during

that period. Counsel also indicated Defendant’s parent company has 20,000 employees. But

Plaintiff’s narrowed requests, which seek documents regarding only employees hired at

Defendant’s Overland Park facility and only until January 1, 2019, would exclude any

employees of Defendant’s parent company. Again, Defendant does not provide any factual

support for its general assertion that “thousands” of files would have to be produced in response

to Plaintiff’s narrowed request.

           Defendant further does not explain how Plaintiff’s amended requests continue to be

overly broad or unduly burdensome. The amended requests seek documents reflecting the race,

starting rate of pay and job title of each individual hired at Defendant’s Overland Park facility

between January 1, 2014 and January 1, 2019. This amendment eliminates the requests for more

than eight months of documentation⎯from January 1, 2019 to the present. The Court finds the

revised requests to be sufficiently narrow. Defendant’s response does not address how this

reduced time frame affects the number of responsive employee files. Further, Defendant does not


26
     ECF No. 45 at 7.




                                                  7
provide any argument that the revised time frame Plaintiff suggests is unreasonable. And, as

discussed, the Court finds employee records from units other than Plaintiff’s to be relevant as to

Plaintiff’s claims of unequal treatment, failure to promote, and other patterns of allegedly

discriminatory conduct by Defendant.

           Because Defendant has not provided any more precise factual and evidentiary support for

its claim that Plaintiff’s requests are overly broad or unduly burdensome, and because the Court

finds the requests are not overly broad or unduly burdensome on their face, Defendant’s

objections to the requests as overbroad and unduly burdensome are overruled.

           3. Vague and Ambiguous

           Additionally, Defendant argues RFPD No. 7 is vague and ambiguous. To succeed on a

“vague and ambiguous” objection, Defendant “must show that more tools beyond mere reason

and common sense are necessary to attribute ordinary definitions to terms and phrases

utilized.”27

           Defendant does not explain what part of the request is vague or ambiguous, and nothing

in the request appears vague or ambiguous to the Court. Additionally, Defendant followed its

objection stating it would produce some documents “subject to and without waiving its

objections,”28 which is a conditional objection.29 It is well settled in this district that “conditional

answers are invalid and unsustainable.”30 Objections may not be reserved; they are either raised




27
  Brecek & Young Advisors, Inc. v. Lloyds of London Syndicate 2003, No. 09-cv-2516-JAR, 2011 WL 765882, at
*2 (D. Kan. Feb. 25, 2011) (quoting Moss v. Blue Cross & Blue Shield of Kan., Inc., 241 F.R.D. 683, 696 (D. Kan.
2007)).
28
     ECF No. 43-1 at 4.
29
     U, Inc. v. ShipMate, Inc., No. 14-2287-JTM-TJJ, 2015 WL 3822731, at *3 (D. Kan. June 19, 2015).
30
 Sprint Comm. Co., L.P. v. Comcast Cable Comm., LLC, Nos. 11-2684-JWL, 11-2685-JWL, 11-2686-JWL, 2014
WL 545544, at *2 (D. Kan. Feb. 11, 2014).




                                                         8
or they are waived.”31 This Court and others have held “whenever an answer accompanies an

objection, the objection is deemed waived and the answer, if responsive, stands.”32 Accordingly,

the Court deems these objections waived and overrules them.

            IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion to Compel

and Suggestions in Support (ECF No. 43) is granted. Defendant shall supplement its responses to

RFPD Nos. 6 and 7 as amended by Plaintiff within ten (10) days from the date of this order.

            IT IS SO ORDERED.

            Dated September 9, 2019, at Kansas City, Kansas.




                                                                 Teresa J. James
                                                                 U. S. Magistrate Judge




31
     Id. at *3 (internal citations omitted).
32
     Id. (internal quotations and citations omitted).




                                                        9
